Exhibit 10.1

 

Amended and Restated

[g34751kei001.jpg]

Term Note

(Daily LIBOR)

 

 

$1,141,788.03

January 10, 2011

 

FOR VALUE RECEIVED, NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC (the “Borrower”),
with an address at 4201 Woodland Road, Circle Pines, Minnesota 55014, promises
to pay to the order of PNC BANK, NATIONAL ASSOCIATION, successor to NATIONAL
CITY BANK (the “Bank”), in lawful money of the United States of America in
immediately available funds at its offices located at 1900 East 9th Street,
Cleveland, Ohio 44114, or at such other location as the Bank may designate from
time to time in writing, the principal sum of ONE MILLION ONE HUNDRED FORTY ONE
THOUSAND SEVEN HUNDRED EIGHTY EIGHT AND 03/100 DOLLARS ($1,141,788.03), together
with interest accruing on the outstanding principal balance from the date
hereof, all as provided below.

 

1.                                      Rate of Interest.  Amounts outstanding
under this Note will bear interest at a rate per annum which is at all times
equal to (A) the Daily LIBOR Rate plus (B) two hundred fifteen (215) basis
points (2.15%). Interest hereunder will be calculated based on the actual number
of days that principal is outstanding over a year of 360 days.  In no event will
the rate of interest hereunder exceed the maximum rate allowed by law.

 

If the Bank determines (which determination shall be final and conclusive absent
manifest error) that, by reason of circumstances affecting the eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the eurodollar market for the selected term, or adequate means do
not exist for ascertaining the Daily LIBOR Rate, then the Bank shall give prompt
notice thereof to the Borrower.  Thereafter, until the Bank notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the interest rate for all amounts outstanding under this Note shall be equal to
the Base Rate (the “Alternate Rate”).

 

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive absent manifest error) that any
enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Bank
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for the Bank to make or maintain or fund loans based on
the Daily LIBOR Rate, the Bank shall promptly notify the Borrower.  Upon receipt
of such notice, until the Bank notifies the Borrower that the circumstances
giving rise to such determination no longer apply, the interest rate on all
amounts outstanding under this Note shall be the Alternate Rate.

 

For purposes hereof, the following terms shall have the following meanings:

 

“Base Rate” shall mean the Prime Rate. If and when the Base Rate changes, the
rate of interest with respect to any amounts hereunder to which the Base Rate
applies will change automatically without notice to the Borrower, effective on
the date of any such change.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Cleveland, Ohio.

 

Form 8I – OH (COJ)  Rev. 12/09

 

--------------------------------------------------------------------------------


 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (A) the Published Rate by (B) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency fundings by banks on such day. 
The rate of interest will be adjusted automatically as of each Business Day
based on changes in the Daily LIBOR Rate without notice to the Borrower.

 

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate.  The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers.  The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

 

2.                                      Payment Terms.  Principal shall be due
and payable in fifty-nine (59) equal consecutive monthly installments in the
amount of $6,343.27 each, commencing on February 28, 2011, and continuing on the
same day of each month thereafter, and a final installment of all outstanding
principal on January 30, 2016. Interest shall be payable at the same times as
the principal payments.  Any outstanding principal and accrued interest shall be
due and payable in full on January 30, 2016.

 

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due. If the Borrower revokes
this authorization for any reason whatsoever or fails to maintain a deposit
account with the Bank which may be charged, the Bank may, at its option, upon
thirty (30) days notice to the Borrower, increase the interest rate payable by
the Borrower under this Note by twenty-five (25) basis points (0.25%). Payments
received will be applied to charges, fees and expenses (including reasonable
attorneys’ fees), accrued interest and principal in any order the Bank may
choose, in its sole discretion.

 

3.                                      Late Payments; Default Rate.  If the
Borrower fails to make any payment of principal, interest or other amount coming
due pursuant to the provisions of this Note within fifteen (15) calendar days of
the date due and payable, the Borrower also shall pay to the Bank a late charge
equal to the lesser of five percent (5%) of the amount of such payment or
$100.00 (the “Late Charge”).  Such fifteen (15) day period shall not be
construed in any way to extend the due date of any such payment.  Upon maturity,
whether by acceleration, demand or otherwise, and at the Bank’s option upon the
occurrence of any Event of Default (as hereinafter defined) and during the
continuance thereof, amounts outstanding under this Note shall bear interest at
a rate per annum (based on the actual number of days that principal is
outstanding over a year of 360 days) which shall be three percentage points (3%)
in excess of the interest rate in effect from time to time under this Note but
not more than the maximum rate allowed by law (the “Default Rate”).  The Default
Rate shall continue to apply whether or not judgment shall be entered on this
Note.  Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Bank’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Bank’s exercise of any rights and remedies hereunder, under the other Loan
Documents or under applicable law, and any fees and expenses of any agents or
attorneys which the Bank may employ.  In addition, the Default Rate reflects the
increased credit risk to the Bank of carrying a loan that is in default.  The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Bank, and
that the actual harm incurred by the Bank cannot be estimated with certainty and
without difficulty.

 

2

--------------------------------------------------------------------------------


 

4.                                      Prepayment.  The indebtedness evidenced
by this Note may be prepaid in whole or in part at any time without penalty.

 

5.                                      Other Loan Documents.  This Note is
issued in connection with a Loan Agreement between the Borrower and the Bank,
dated on or before the date hereof, and the other agreements and documents
executed and/or delivered in connection therewith or referred to therein, the
terms of which are incorporated herein by reference (as amended, modified or
renewed from time to time, collectively the “Loan Documents”), and is secured by
the property (if any) described in the Loan Documents and by such other
collateral as previously may have been or may in the future be granted to the
Bank to secure this Note.

 

6.                                      Events of Default.  The occurrence of
any of the following events will be deemed to be an “Event of Default” under
this Note:  (i) the nonpayment of any principal, interest or other indebtedness
under this Note when due; (ii) the occurrence of any event of default or any
default, or any Obligor’s failure to observe or perform any covenant or other
agreement, under or contained in any Loan Document or any other document now or
in the future evidencing or securing any debt, liability or obligation of any
Obligor to the Bank; provided, however, that, no such failure to observe or
perform any such covenant or other agreement (excluding financial covenants,
financial reporting covenants, and negative covenants) shall constitute an Event
of Default unless such failure continues for a period of 10 days after the
earlier to occur of (a) the date when any Obligor becomes aware of such failure
and (b) the date when the Bank gives written notice to the Borrower of such
failure; (iii) the filing by or against any Obligor of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within sixty (60) days of the commencement thereof, provided that the Bank shall
not be obligated to advance additional funds hereunder during such period);
(iv) any assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against all or any
material portion of the property of any Obligor held by or deposited with the
Bank; (v) a default with respect to any other indebtedness with a principal
amount in excess of $200,000, individually or in the aggregate, of any Obligor
for borrowed money, if the effect of such default is to cause or permit the
acceleration of such debt; (vi) the commencement of any foreclosure or
forfeiture proceeding, execution or attachment against any collateral securing
the obligations of any Obligor to the Bank; (vii) the entry of a final judgment
against any Obligor and the failure of such Obligor to discharge the judgment
within thirty (30) days of the entry thereof; (viii) any material adverse change
in any Obligor’s business, assets, operations, financial condition or results of
operations, as determined in the Bank’s good faith business judgment; (ix) any
Obligor ceases doing business as a going concern; (x) any representation or
warranty made by any Obligor to the Bank in any Loan Document or any other
documents now or in the future evidencing or securing the obligations of any
Obligor to the Bank, is false, erroneous or misleading in any material respect;
(xi)  the revocation or attempted revocation, in whole or in part, of any
guarantee by any Obligor; or (xii) the death, incarceration, indictment or legal
incompetency of any individual Obligor or, if any Obligor is a partnership or
limited liability company, the death, incarceration, indictment or legal
incompetency of any individual general partner or member.  As used herein, the
term “Obligor” means any Borrower and any guarantor of, or any pledgor,
mortgagor or other person or entity providing collateral support for, the
Borrower’s obligations to the Bank existing on the date of this Note or arising
in the future.

 

Upon the occurrence and during the continuance of an Event of Default: (a) the
Bank shall be under no further obligation to make advances hereunder; (b) if an
Event of Default specified in clause (iii) or (iv) above shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder shall be immediately due and payable
without demand or notice of any kind; (c) if any other Event of Default shall
occur, the outstanding principal balance and accrued interest hereunder together
with any additional amounts payable hereunder, at the Bank’s option and without
demand or notice of any kind, may be accelerated and become immediately due and
payable; (d) at the Bank’s option, this Note will bear interest at the Default
Rate from the date of the occurrence of the Event of Default until such time as
the Event of Default is

 

3

--------------------------------------------------------------------------------


 

cured; and (e) the Bank may exercise from time to time any of the rights and
remedies available under the Loan Documents or under applicable law.

 

7.                                      Power to Confess Judgment.  The Borrower
hereby irrevocably authorizes any attorney-at-law, including an attorney
employed by or retained and paid by the Bank, to appear in any court of record
in or of the State of Ohio, or in any other state or territory of the United
States, at any time after the indebtedness evidenced by this Note becomes due,
whether by acceleration or otherwise, to waive the issuing and service of
process and to confess a judgment against the Borrower in favor of the Bank,
and/or any assignee or holder hereof for the amount of principal and interest
and expenses then appearing due from the Borrower under this Note, together with
costs of suit and thereupon to release all errors and waive all right of appeal
or stays of execution in any court of record.  The Borrower hereby expressly
(i) waives any conflict of interest of the attorney(s) retained by the Bank to
confess judgment against the Borrower upon this Note, and (ii) consents to the
receipt by such attorney(s) of a reasonable legal fee from the Bank for legal
services rendered for confessing judgment against the Borrower upon this Note. 
A copy of this Note, certified by the Bank, may be filed in each such proceeding
in place of filing the original as a warrant of attorney.

 

8.                                      Right of Setoff.  In addition to all
liens upon and rights of setoff against the Borrower’s money, securities or
other property given to the Bank by law, the Bank shall have, with respect to
the Borrower’s obligations to the Bank under this Note and to the extent
permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrower hereby grants the Bank a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Bank, all of the Borrower’s right, title and interest in and
to, all of the Borrower’s deposits, moneys, securities and other property now or
hereafter in the possession of or on deposit with, or in transit to, the Bank or
any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., whether held in a general or special account or deposit, whether
held jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts.  Every such security
interest and right of setoff may be exercised without demand upon or notice to
the Borrower.  Every such right of setoff shall be deemed to have been exercised
immediately upon the occurrence of an Event of Default hereunder without any
action of the Bank, although the Bank may enter such setoff on its books and
records at a later time.  The Bank agrees to notify the Borrower promptly after
any such setoff and application; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.

 

9.                                      Indemnity.  The Borrower agrees to
indemnify each of the Bank, each legal entity, if any, who controls, is
controlled by or is under common control with the Bank, and each of their
respective directors, officers and employees (the “Indemnified Parties”), and to
defend and hold each Indemnified Party harmless from and against any and all
claims, damages, losses, liabilities and expenses (including all reasonable fees
and charges of internal or external counsel with whom any Indemnified Party may
consult and all expenses of litigation and preparation therefor) which any
Indemnified Party incurs or are asserted against any Indemnified Party by any
person, entity or governmental authority (including any person or entity
claiming derivatively on behalf of the Borrower), in connection with or arising
out of or relating to the matters referred to in this Note or in the other Loan
Documents or the use of any advance hereunder, whether (a) arising from or
incurred in connection with any breach of a representation, warranty or covenant
by the Borrower, or (b) arising out of or resulting from any suit, action,
claim, proceeding or governmental investigation, pending or threatened, whether
based on statute, regulation or order, or tort, or contract or otherwise, before
any court or governmental authority; provided, however, that the foregoing
indemnity agreement shall not apply to any claims, damages, losses, liabilities
and expenses attributable to an Indemnified Party’s gross negligence or willful
misconduct.  The indemnity agreement contained in this Section shall survive the
termination of this Note, payment of any advance hereunder and the assignment of
any rights hereunder.  The Borrower may participate at its expense in the
defense of any such action or claim.

 

10.                               Miscellaneous.  All notices, demands,
requests, consents, approvals and other communications required or permitted
hereunder (“Notices”) must be in writing (except as may be agreed otherwise
above with respect to

 

4

--------------------------------------------------------------------------------


 

borrowing requests) and will be effective upon receipt. Notices may be given in
any manner to which the parties may separately agree, including electronic
mail.  Without limiting the foregoing, first-class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to a party’s address as set forth above or to such other address as any party
may give to the other in writing for such purpose in accordance with this
paragraph.  No delay or omission on the Bank’s part to exercise any right or
power arising hereunder will impair any such right or power or be considered a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power.  The Bank’s rights and remedies hereunder are
cumulative and not exclusive of any other rights or remedies which the Bank may
have under other agreements, at law or in equity.  No modification, amendment or
waiver of, or consent to any departure by the Borrower from, any provision of
this Note will be effective unless made in a writing signed by the Bank, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  The Borrower agrees to pay on demand, to the
extent permitted by law, all costs and expenses incurred by the Bank in the
enforcement of its rights in this Note and in any security therefore, including
without limitation reasonable fees and expenses of the Bank’s counsel.  If any
provision of this Note is found to be invalid, illegal or unenforceable in any
respect by a court, all the other provisions of this Note will remain in full
force and effect.  The Borrower and all other makers and indorsers of this Note
hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment.  The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and
several.  This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole or in
part.

 

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located.  THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES.  The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower.  The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

 

11.                               Amendment and Restatement.  This Note amends
and restates, and is in substitution for, that certain Commercial Note in the
original principal amount of $1,275,000.00 payable to the order of the Bank (as
successor to National City Bank) and dated May 03, 2006 (the “Existing Note”). 
However, without duplication, this Note shall in no way extinguish, cancel or
satisfy Borrower’s unconditional obligation to repay all indebtedness evidenced
by the Existing Note or constitute a novation of the Existing Note.  Nothing
herein is intended to extinguish, cancel or impair the lien priority or effect
of any security agreement, pledge agreement or mortgage with respect to any
Obligor’s obligations hereunder and under any other document relating hereto.

 

12.                               Depository.  The Borrower will establish and
maintain with the Bank the Borrower’s primary depository accounts.  If the
Borrower fails to establish and/or maintain its primary depository accounts with
the Bank, the Bank may, at its option, upon thirty (30) days notice to the
Borrower, increase the interest rate payable by the Borrower under this Note by
up to 1.00 percentage points (1.00%).  The Bank’s right to increase the interest
rate pursuant to this paragraph shall be in addition to any other rights or
remedies the Bank may have under this Note, all of which are hereby reserved,
and shall not constitute a waiver, release or limitation upon the Bank’s
exercise of any such rights or remedies.

 

5

--------------------------------------------------------------------------------


 

13.                               WAIVER OF JURY TRIAL.  THE BORROWER
IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE BORROWER MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and waiver of jury trial, and
has been advised by counsel as necessary or appropriate.

 

WITNESS the due execution hereof, as of the date first written above, with the
intent to be legally bound hereby.

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL. 
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

WITNESS / ATTEST:

 

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Matthew Wolsfeld

 

 

 

 

Print Name:

 

 

Print Name: Matthew Wolsfeld

Title:

 

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

6

--------------------------------------------------------------------------------